Title: General Orders, 2 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Tuesday October 2d 1781
                  
                  Morning Orders
                  The Commander in Chief having ordered his own Baggage Waggons to be sent to assist in the Transportation of Ordnance and stores, Requests that all the Waggons of the General field and other Officers may be employed on the same service: as it is of the utmost consequence that the heavy Artillery should be brought up without a moments loss of time—the Waggons will Parade in the field near Head Quarters immediately.
                  Major Fish is appointed member of the Court Martial ordered yesterday in the room of Major Bauman.
                  Parole Martinico
                  C signs Calais DieppeFor the day tomorrow
                  Brigadier General MuhlenberghLieut. Colonel CochranMajor RiceB.M. HobbeyThe Commanding Officers of Corps are enjoind to exert the utmost vigilence and strictest precautions to prevent their men from straggling out of Camp—almost every House in the vicinity of it being infected with the small pox or some other contagious Malady.
                  The surgeons of the Army are to be particularly attentive to removing without an instants delay any Soldier in whom the symptoms of the small Pox may appear.
                  Salt Provision is not to be issued without a General Order but in cases of necessity.
                  The York Brigade is to be employed in making Fascines and Gabions untill further orders, by the particular desire of Major General Lincoln.
                  The duties of the General and Field Officers of the day will commence at the time the Picquetts assemble on the Parade.
                  For Pickett this evening, the fourth Maryland regimt to parade at the usual hour.
                  Covering party General Muhlenburghs brigade, except the hundred men employed this day on fatigue.
                  Captain John Carlile of General Hazens Regiment is appointed an assistant to the Adjutant General, and is to be respected and obeyed accordingly.
                  Capt. Pike of Colonel Scammells regiment of Infantry is appointed to superintend the Military Hospital at Williamsburgh.  He will call at the Adjutant Generals Office Tomorrow Morning for his Instructions.
                  The Gentlemen in the Medical Department from South Carolina are desired to do duty in the General Hospital at Williamsburgh.
               